 In the Matter of CRADDOCE-TERRY SHOECORPORATION,EMPLOYERandUNITED SHOE WORKERS OP AMERICA,CIO, PETITIONERCase No. 5-RC-14&-Decided March 16,1949DECISIONANDORDERPursuant to a Stipulation for Certification upon Consent Election,an election was held at the Employer's Farmville, Virginia, plant onJuly 1, 1948, which the Petitioner lost.Thereafter on July 9, 1948,the Petitioner filed a letter in the nature of objections to conduct affect-ing the results of the election.,,On the basis of these objections, theRegional Director conducted an investigation, and on August 13, 1948,issued his Report on Objections, in which he recommended that theelection be set aside.On August 20, 1948, the Employer filed its ex-ceptions to the Regional Director's Report on Objections. In thesecircumstances, and because the Report on Objections was based on con-flicting testimony, presenting questions of credibility which could bestbe resolved by observation of the witnesses, the Board directed a hear-ing, and ordered the hearing officer to prepare a report containing find-ings of fact and recommendations to the Board as to the dispositionof the objections.The hearing was held on October 21 and 22,1948, at Farmville, Vir-ginia.On December 16,1948, Hearing Officer William T. Little issuedhis Report on Objections to Election, a copy of which is attachedhereto, in which he recommended that the election be set aside. There-after, on December 23, 1948, the Employer filed exceptions to the hear-ing officer's Report on Objections to Election.The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Report onObjections to Election, the exceptions filed by the Employer, and'For the reasonsstated bythe hearing officer,we agree that July 9, 1948,was the lastday onwhichitwas timely to file objections.As to the Employer's contention that thePetitioner's objections could not have been received by the Regional Director before July 10,1948,the record shows that the Petitioner's objections were in fact received by the RegionalDirector on July 9, 1948.82 N. L. R. B., No. 13.161 162DECISIONS OF NATIONALLABOR RELATIONS BOARDthe entire record of the case, and hereby adopts the hearing officer'sfindings 2 and recommendations to the extent that they are consistentwith this Decision and Order.The hearing officer found that, by certain statements and conduct,the Employer interfered with the free choice of the employees at theelection.We agree with this conclusion.We limit the grounds forour finding, however, to the following statements and conduct, setforth more fully in the copy of the hearing officer's report attachedhereto: (a) Foreman Vanderpool's interrogation of employees Fin-chum, Overton, and Barry as to how they intended to vote in thepending election; (b) Foreman Foster's interrogation of employeeYeatts as to whether she belonged to the Union, and as to how she andother employees intended to vote in the election; (c) Foreman Vander-pool's statements to employees Finchum and Barry that the plantwould close if the Union won; his interrogation of Finchum as towhether she had attended Union meetings ; and his request to Finchumthat she persuade her nephew, employee Green, to vote against theUnion, and that she tell Green that he would be discharged, if theopportunity arose, should he vote for the Union; (d) Foreman Van-derpool's indication to employee Overton that the plant would beclosed should the Petitioner win the election; 3 and (e) the accelera-tion by the Employer of the date for the distribution of vacation paychecks so as to put these checks in the hands of the employees 2 daysearlier than usual, with the new distribution date falling on the daybefore, rather than the day after the election.The Employer contends in its exceptions that the remarks of Fore-men Vanderpool and Foster are protected as free speech.However,it is established Board doctrine that acts of interrogation such asthose herein, and threats of economic reprisal if a union should win orif an employee should vote for a union, exceed the bounds of merecomment and persuasion. Indeed we have consistently held them to3 The Employer excepts to the hearing officer's statement that his findings of fact arebased, except as otherwise noted, on admitted or undenied testimony.It is clear that thehearing officer meant that his findings were based on uncontradicted testimony,except asotherwise noted.The record shows that the foremen involved in the acts of interrogationdid not testify,with the exception of Foreman Vanderpool, whose testimony the hearingofficer did not credit.Therefore,we accept,as above modified,the hearing officer's findings,which are not affected by this inadvertence.sAs part of the settlement agreement pursuant to which the election herein was held,the Employer posted a notice stating it would not interfere with the right of its employeesto organizeWe do not believe that this notice negates the coercive effect of the conductset forth above.Nor does the fact that this conduct involved only a few supervisors inconversation with about five employees in all, affect its coercive character,or render theremarks too remotely coercive to be of consequence.We believe that the remarks were morethan mere isolated events and had a decided impact upon the employees'freedom of choicein the election. CRADDOCK-TERRY SHOE CORPORATION163per seviolative of the Act in unfair labor practice proceedings 4Ac-cordingly, we find no meritin this contention.Nor do we find anythingin our decisioninMatter of Craddock-Terry Shoe Corporation,80 N. L. R. B. 1239, involvingan electionat the Employer's Lynchburg, Virginia, plant which militatesagainstour conclusions herein. In that case, with Chairman Herzog andMemberGray dissenting, we overruled the Employer's objections to anelection which the Petitioner won, and certified the Petitioner, in theface of a contention that statements made by the Petitioner constitutedmisrepresentations to the employees.In sodoing, we pointed outthat such statements, even granting their inaccuracy, were not coerciveand therefore did not have a material impact on the election.Thesituation in the instant case is clearly distinguishable; the coercivenature of the Employer's conduct is patent.In sum,the standardswe apply are identical, but the critical difference in the facts requiresthe different result which we reach here.The Employer excepts to any consideration of the vacation payissue onthe ground that the matter was not raised in the Petitioner's,objections.The vacation pay issue was first raised in theRegionalDirector's Report on Objections.The Employer was, therefore, onnotice that the matter would be considered, but nevertheless refused tolitigate the issue, even though specifically informed that litigation onthe merits would not be regarded as a waiver of its procedural objec-tions.Under these circumstances, and for the reasons set forth bythe hearing officer, we find no merit in the Employer's exception to ourconsideration of this issue.The Employer also excepts to the finding on the vacation issue onthe merits.It argues that the distribution of the vacation pay checkson the day before the July 1 election had no effect on the employees'votes, because all employees knew in advance that the plant would beclosed on July 3, that they would get vacation checks, and the amountof their vacation pay.The record discloses that in all former yearsthe Employer had issued to each employee, on the last pay day beforethe plant closed for vacation, a single check which included both timeworked during that week and vacation pay. In 1948, the dayafterthe election,viz,July 2, was the last pay day before the plant closedfor vacation.But on June 30, the daybeforethe election, the foremen,rather than the usual paymaster, distributed checks for vacation payonly ; while the pay for time worked during the week was distributedseparately on the day after the election, the regularly scheduled pay* SeeMatter of Artcraft Hosiery Company,78 N. L. R. B. 333 ;Matter of WythevilleKnitting Mills,78 N L R. B. 640, and cf.Matter of General Shoe Corporation, 77N. L. R. B. 742. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDday.And, as found by the hearing officer, the Employermade certainthat employees Margaret Sears and James Dunkum received theirvacation checks before they voted.The Employer did not offer anyexplanation for adopting, in this one year, a more cumbersomepracticethan the previous one.The Employer seeks to minimize the effect of the acceleration ofvacation payments by pointing to the knowledge of the employees ofthe amount of their vacation checks and theirawarenessthat the plantwas to be closed down on July 3.However, we fail to perceive howthese factors minimize the interference inherent in the Employer'sact of putting these checks in the hands of the employees 2 days earlier,and on the eve of the election.For, apart from the question of thegood faith of the Employer in acting as it did, the departure from aprocedure which had been followed for 7 years tended, in our opinion,to demonstrate forcibly to the employees that vacation benefits and thelike were at stake in the election.As we have pointed out in unfairlabor practice proceedings, the vice in such cases does not lie in themere announcement or granting of such benefit, but in the calculatedtiming of the announcement under circumstances which would havebut one effect, that of inducing the employees to refrain from organiza-tional activities .5In adverting to this principle, inMatter ofHudson Hosiery Company, supra,we said :It is fundamental that the Act precludes employers from utiliz-ing their economic powerin any mannerfor the purpose of dis-couraging their employees from becoming or remaining membersof a labor organization, or of interfering with their selection ofbargaining representatives.By this we do not mean that an em-ployer is foreclosed from announcing or granting economic bene-fits during a union's organizational campaign or during thependency of a Board-ordered election.What is unlawful underthe Act is the employer's granting or announcing such benefits(although previously determined upon bona fide)for the purposeof causing the employees to accept or reject a representative forcollective bargaining. (Emphasis in original.)We therefore concur in the hearing officer's finding that, by issuingvacation checks on the day before the election, the Employer inter-fered with and restrained its employees in their choice of a bargainingrepresentative .66Matter of Electric CityDyeingCo.,79 N. L. R. B. 872;Matter of HudsonHosieryCompany, 72 NL. R. B. 1434;Matter of National Carbon Company, Inc.,65 N. L. R. B. 830.°Member Gray does not concur in this finding, on the facts in this case,particularlyin view of the fact that the employees knew, for some time prior to the election, thatthey would receive this vacation pay early in July, the exact amounts of such payments,and that in making such payments the Employer was merely following a prior practice.He would set the election aside solely on the basis of the interrrogation and threats setforth above. CRADDOCK-TERRY SHOE CORPORATION165Accordingly, because the election of July 1, 1948, did not reflect theemployees' free choice of a bargaining representative, we shall sustainthe Petitioner's objections to the election, and shall set the electionaside.When the Regional Director advises the Board that the cir-cumstances permit the free choice of a bargaining representative, weshall direct that a new election be held among the employees of theEmployer's Farmville, Virginia, plant.ORDERIT IS HEREBY ORDERED that the election held on July 1, 1948, amongthe employees of the Craddock-Terry Shoe Corporation, Farmville,Virginia, be, and it hereby is, set aside.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.HEARING OFFICER'S REPORT ON OBJECTIONS TO ELECTIONMessrs. Victor Hirshfteldof Washington, D. C. andAlexander McKayof Lynch-burg, Va., for the Union.Brooks,McLendon, Brim and Holderness,byMr. Thornton H. BrooksofGreensboro, N. C., for the Company.On May 26, 1948 United Shoe Workers of America, CIO, herein called theUnion, filed with the Regional Director of the National Labor Relations Boardfor the Fifth Region (Baltimore, Maryland), herein called the Regional Director,a petition alleging that a question affecting commerce had arisen concerning therepresentation of employees of the Farmville, Virginia plant of Craddock-TerryShoe Corporation, herein called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of the NationalLabor Relations Act, as amended. On June 21, 1948, the Company and theUnion entered into a STIPULATION FOR CERTIFICATION UPON CONSENTELECTION. On July 1, 1948, an election was conducted in the above matterin accordance with the Stipulation and the Board's Rules and Regulations, andon the same day a Tally of Ballots was furnished the parties by the RegionalDirector.The Tally shows that, of the 205 eligible voters, 190 cast ballots, of which 51were in favor of the Union, 133 were against the Union, and 6 were challenged.On July 9, 1948, the Union filed with the Regional Director Objections to theConduct of the Election, which requested that the election be set aside on theground that the Company: (1) had threatened employees that they would losetheir jobs if they voted for the Union; (2) had threatened employees that theFarmville plant would be closed down and the work would be sent to other plantsif the Union won the election; (3) had denied a discharged employee, who hadbeen reemployed pursuant to a settlement agreement with the Union, reinstate-ment to his former position, and assigned him onerous and disagreeable dutiesfor the purpose of discouraging employees from voting for the Union; (4) hadrequired employees to attend its meetings on Company time and property, whiledenying the Union a similar opportunity to address employees; and (5) had, by838914-50-vol. 82-12 166DECISIONS OF NATIONALLABOR RELATIONS BOARDthese and other acts, reduced the Union's adherents from a majority of 150 outof 200 employees to a minority of 51 out of 184.'On August 13, 1948, the Regional Director, following investigation,issued areport on the Union's Objections to Election, reporting that the Union's Ob-jections raised substantial and material issues with respect to the conduct of theelection, and recommending that the results of the election be set aside and a newelection be directed.On August 20, 1948, the Company filed Exceptions to theRegional Director's Report.On September 17, 1948, it appearing to the Boardthat the Union's Objections raised substantial and material issues, the Boardordered that a hearing be held on such Objections before a Hearing Officer.Pursuant to notice, a hearing was held on October 21, and 22, 1948, at Farmville,Virginia, before William T. Little, Hearing Officer, at which the Company andthe Union appeared and participated.The Company, thereafter, filed a briefwith the undersigned.Upon the entire record in the case and from his observa-tion of witnesses, the undersigned makes the following:FINDINGSOF FACT'A. BackgroundThe Union commenced its current organizational drive among the Company'sFarmville employees in September 1947.Theretofore the Union had beencertified as the representative of the Company's Lynchburg and Farmville em-ployees in 1944 and 1946 respectively,' but contract negotiations had been termi-nated prior to the Union's current organizational drive.On or about May 26,1948, the Company and the Union reached an agreement for the disposition ofcharges of unfair labor practices growing out of the Union's current and pastorganizational activities.Under the agreement, the Union was to request thewithdrawal of charges it had filed in connection with the present organizationaldrive, and the Company and the Union were to jointly request the Board to with-draw its petition to the Circuit Court of Appeals for enforcement of its orderbased on findings that following the certification of the Union as the representa-tive of the Company's Lynchburg employees in 1944, the Company had refused1 The Company contends that the Union's Objections were not timely filed within fivedays of service of the Tally of Ballots, as required by the Board's Rules and Regulations,and therefore should be dismissed.The Tally of Ballots was served on the parties onJuly 1, 1948, and the Union filed its Objections on July 9, 1948 In view of the factthat under Section 203 86 of the Board's Rules and Regulations, the date of service ofthe Tally of Ballots and the holidays Saturday, July 3, Sunday, July 4, and Monday, July 5,when the Board's offices were closed in celebration of Independence Day, are not to becomputed in determining the duration of the Objection period,Matter of Lafayette NationalBank, 77N. L R. B. 1210, the Union's Objections were timely filed on the fifth day ofthe objection period as prescribed by the Board'sRules and Regulations.The Companyfurther contends that the Union's Objections were not in such form as to meet thestandards prescribed by the Board and the Administrative Procedure Act.Not only dothe Union's Objections, as set forth above, sufficiently state the nature of the Union'sclaim, but the Regional Director's Report on Objections, which was served on the Com-pany more than two months in advance of the bearing,sets forth in detail the evidencesupporting the Union's contentions.In the light of these facts,the undersigned finds nomerit in the Company's contention. SeeMatter of General Motors Corp,46 N. L. R. B.574, 583 n. 18;Matter of RelianceMfg. Co ,67 NL R. B. 515, 519, n. 3.2 Except as otherwise specifically noted, the findings of fact hereinafter set forth are basedon admitted or undenied testimony.3Matters of Craddock-Terry Shoe Corporation,Case No 5-C-2087, 73 N.L. R. B. 1339,1349-1350;Case No 5-R-1991, 64 N.L. R. B. 1176. CRADDOCK-TERRY SHOE CORPORATION167to bargain with the Union and bargained directly with the employees in viola-tion of Section 8 (1) and (5) of the Act. The Company, in turn, agreed that itwould(1) immediately reinstate Ernest J. Sears and four other named employeesto their former or substantial equivalent positions; (2) pay the sum of $300 insettlement of back pay claims; (3) post notices stating that it would complywith Section 8 (a) (1) and (3) of the Act, as amended; and (4) consent toseparate elections to be conducted among its Farmville and Lynchburg employeeson July 1, 1948 to determine whether or not they wanted to be represented bythe Union.The present proceeding concerns the Union's objections to theconduct of the Company and its supervisory personnel following the settlementagreement and prior to the election of July 1, 1948.B. The pre-election conduct of the companyOn or about June 12, 1948, Foreman Roy Vanderpool, in a conversation withemployee Arthur Barry, asked Barry how he was going to vote in the election andstated to Barry that if the Union won the election, the Company would transferthe work presently being performed at Farmville to another of the Company'splants and close down the Farmville plant, but that if the Union lost the election,there would be plenty of work at the Farmville plant as a result of a newgovernment contract that the Company had obtained.At the time of the con-versation, the employees of the Farmville plant were working part time asitresult of a shortage of work.Throughout the month of June 1948, Foreman Vanderpool engaged HelenFinchum, an employee in his department, in repeated conversations about theUnion.During the course of these conversations Vanderpool promised thatif the Union lost the election, the employees who were then working part timewould be restored to full time employment. In a conversation with Finchum onJune 25, less than a week before the election, Vanderpool asked Finchum howshe and her nephew, Herbert Green, were going to vote in the election.Whenshe replied that she did not know how Green was going to vote, Vanderpoolstated that he was afraid that Green was going to vote for the Union and askedFinchum to attempt to persuade Green to "vote for the Company," stating thatalthough he had overlooked an opportunity to discharge Green in the past, hewould discharge him if he had another opportunity, if Green did not listen toreason about the election.Finchum subsequently communicated Vanderpool'sremarks to Green.On June 30, the day before the election, Vanderpool askedFinchum if she had been attending Union meetings and inquired how her husbandintended to vote in the election.He further stated that the Lynchburg employeeswere going to vote against the Union in their election and threatened that theCompany would not allow anyone to tell it how to operate its business, butwould close its plant and transfer the work of the Farmville plant to Lynchburgif the Farmville employees voted for the Union."4In answer to a question which incorrectly stated her previous testimony,Finchumappeared to testify that Vanderpool told her that if the plant closed down the employeeswould not draw unemployment compensation and that they had better think that overbefore they voted.However, in the light of Finchum's testimony as a whole,the under-signed finds that Finchum,in this testimony,was referring to a statement of Vanderpoolthat if the employees struck they would not draw unemployment compensation and thatVanderpool did not state that if the plant closed down the employees would not drawunemployment compensation. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn like vein, Foreman Vanderpool-interrogated employee James Overton howhe intended to vote in the electionsWhen Overton replied that he was opposedto the Union,Vanderpool remarked that work was going to pick up.On anotheroccasion,Overton inquired of Vanderpool what would happen if the Union wonthe election.Vanderpool replied,"If you had a business of your own and some-`body else came and started telling you how to run it,what would happen?"WhenOverton replied, "I would close down," Vanderpool walked away. In view ofthe prevalence of rumors in the plant that if the Union won the election theplant would close down(infra),the existence of which was admittedly knownto Vanderpool, the suggestive nature of Vanderpool's query of Overton of whatOverton would do if someone tried to tell him how to run his business, and in thelight of Overton's expressed reply that if similarly situated he would close hisplant, as well as Vanderpool's conduct in terminating the conversation withoutdenying the inference of reprisal Overton drew from his remarks, the under-signed finds that by his reply to Overton's question, Vanderpool intended to anddid in fact convey to Overton that the Company would close its Farmville plantif the Union won the election.Similarly, Foreman Harold Foster asked employee Lula Yeatts if she belongedto the Union and how she intended to vote, and which employees were goingto vote for the Union and which employees were going to vote against theUnion in the election. In another conversation Foreman Foster told Yeattsthat the plant might close down if the Union won the election. Similarly,Foreman Holmes interrogated employee Ira McAllister about his attitude towardthe Union and on one occasion stated to McAllister that he did not think that theCompany would ever recognize the Union'6Overton, a Union witness,who plainly manifested his hostility to the Union's casetestified,"He (Vanderpool)nevercame outin person and asked me how I was going to,vote. . . .He didn't ask how I was going to vote.He asked me how did I stand . . .[in connection with] how I would vote, and I told him I was going to vote for CraddockTerry. . . . He asked me how I was standing.He didn'tcome outand ask me how Iwas going to vote(emphasis supplied)."Although evasive, contrary to the Company'scontentions,Overton's testimony is not confused,but in its entirety,clearly indicates thatVanderpool interrogated Overton concerning his voting intentions in the election.G Except for the statements attributed to Foreman Vanderpool,the remarks attributedto the Company's foremen are based on the undenied testimony of the employees to whomthe remarks were addressed,which the undersigned credits.The findings set forth aboveconcerning the activities of Vanderpool are based on the testimony of employees Finchum,Overton and Barry.Based on her demeanor on the witness stand,the undersigned foundFinchum to be an impressive and credible witness.On the witness stand, Overton clearlydemonstrated his hostility to the Union's case and the undersigned unquestionably creditsthe remarks he attributed to Vanderpool.Although,as the Company points out in itsbrief, on one occaasion in the early portion of his testimony,Barry gave the appearance ofhaving memorized the conversation with Vanderpool to which he testified, the undersigned'does not attribute this fact to any lack of veracity, but rather to the apprehensiveness of aprospective witness unaccustomed to appearing in legal proceedings.On cross examination,Barry repeated his version of the conversation naturally and spontaneously,mony when viewed in its entirety and contrasted to Vanderpool's unsatisfactory denials,carried conviction to the undersigned.Vanderpool's demeanor on the witness stand didnot import credence to his testimony.This observation of the undersigned was furtherconfined by the fact that although he was present in the hearing room and heard theprecise nature of Overton's testimony,Vanderpool not only denied that he had inter-rogated Overton about his voting intentions,but testified that he had never spoken toOverton about the Union.In the light of Overton's open hostility to the Union, Vander-pool's denial is utterly incredible and seriously impairs his similar denials of the testimonyof Finchum and Barry.For the reasons set forth above, the undersigned credits the-testimony of Finchum,Overton and Barry and discredits the denials of Vanderpool. CRADDOCK-TERRY SHOE CORPORATION169In addition to the remarks of the foreman set forth above, there existed inthe plant throughout the pre-election period a persistent and widely circulatedrumor 7 that if the Union won the election the plant would close down, and thatif the Union lost the election the amount of work available to the employeeswould increase.Among the employees, the rumor was generally attributed toForeman Vanderpool.When the rumor was brought to the attention of theCompany's foreman, they took no steps to repudiate it.Thus Foreman Vander-pool admitted hearing the rumor discussed among his employees on a numberof occasions but testified that he "let them use their own opinion about it" andsaid nothing.Similarly, when Richard Carwile, having heard the rumor, in-quired of his foreman, C. E. Redmond, "If the Union wins the election, will theplant close down," Redmond replied, "I don't know what they might do."Throughout the month preceding the election, the Company addressed to itsemployees a series of circulars and letters. In its letter of June 11, 1948, theCompany stated :You and I have been togethera longtime at Craddock-Terry. I don'tthink you believe that it is worth while to swap something that you havenow, something that is backed up by the policies of your company, forpromises made by a union professional promise maker.Let us go back a few years and see what the Company did.August 4, 19415% general increase.December 1,1941One week's vacation with pay .. .May 4, 19425% general increase.May 10, 19435% general increase.1944 to August 1945Union camein.Noincreasedwages, no in-creased benefits.August 1945Union out.Since November 1945 you have received :Increasesamounting to 321/2%.Minimum wage increasesto 650 per hour.4 paid holidays.2 weeks'vacation with pay... .DThat is a good record and I am proud of it. This record, however, isonly consistent with the Company's policy to pay wages and give benefitsthat are as high or higher than those paid by the Company's competitors.Believe me, don't be fooled by union talk.The Union cannot make jobsfor anyone, except possibly the Union organizers.Business makes jobs,business pays wages-notthe unions.It is my honest belief that under a union contract, we would not be abletomaintain the past standard and conditions of employment that havemade our Company a good place to work. [Emphasis in original.]Similarly, in its circular, "How About the Record, McKay," the Company stated:So in the three years your union has been out, Craddock-Terry workersreceived general wage increases totaling 331/ %, plus increased holidaysand vacation benefits.4 The existence of the rumor was testified to by employees Carwile, Anderson andDunkum and Foreman Vanderpool,all of whom worked in different departments. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDThat's a swell record compared to yours !-McKay.Especially when we compare it with the period from August 14, 1944to August 14, 1945 when your union represented the employees.Duringthat time your union accomplished nothing, but it did collect dues, didn't it,McKay?Elsewhere in its correspondence, the Company argued that it was against theemployees' interest to vote for the Union and pointed out that when the Unionwas not in the plant, the Company had voluntarily conferred upon the employeesa large number of benefits including contributions to the employees' creditassociation, preferential employment of Virginia employees during the depression,paid vacations and holidays,general wage increases and increased minimumwages.Nowhere in its correspondence did the Company state that it wouldcontinue to be as favorably disposed to grant concessions to the employees ifthey voted for the Union as it had in the past when they were unorganized.In the light of this fact, and the statement in the letter of June 11, that theCompany had annually awarded 5% general increases prior to the advent ofthe Union, but had stopped when the Union came into the plant and promptlyresumed when the Union left, the undersigned finds that by emphasizing theconcessions it had granted in the absence of the Union, and the fact that theUnion had been unable to obtain concessions from it in the past, the Companysuggested to the employees that it would grant improved wages and workingconditions more readily to its unorganized employees than it would grant suchconcessionsto the Union.'Since 1940, the Company has granted paid vacations to its employees.Vaca-tions are customarily paid to all eligible employees at the same time.Duringthe entire period the vacation plan has been in existence, it was the Company'spractice to include the employee's vacation pay in his regular weekly pay checkand pay both the regular weekly pay and vacation pay on the regular pay day,which in 1948 fell on July 2, the day after the election. Contrary to its pastpractice,in 1948 the Company paid the employees their vacation pay on June 30,the day before the election, while paying them their weekly earnings on the regularpay day, July 2.When MargaretSears, aneligible voter who was not workingduring the period immediately before the election,came to the plant to vote onJuly 1, in order to enable Foreman Foster to deliver her vacation check toMrs. Sears before she voted,Superintendent Allen issued instructions that"before she went to vote, to be sure and to go up to see Mr. Harold Foster herforeman."When she did so Foster delivered her vacation pay check to her.Similarly, on June 30, Foreman Fulcher instructed employee James Dunkumnot to leave the plant at his then customary quitting time of 12 noon, but towork until 2:00 p.in.When Dunkum,having finished work at 2:00 p. in.,requested permission to leave,Fulcher instructed him to wait a few minutes morebefore going home.After ashort delay,Fulcher handed Dunkum his vacationcheck.The Company offered no explanation for keeping Dunkum after his thennormal quitting time or asking him to remain after 2: 00 p.in.In view of thisfact,and the Company's insistence,inMrs. Sears' case, that she obtain hervacation check before voting, the undersigned finds that Fulcher insisted thatDunkum remain after his normal quitting time for the purpose of deliveringhis vacation check before he voted.In the light of the facts set forth above, it was incumbent on the Companyto come forward with an explanation of why it departed from its long establishedi SeePeter J. Schweitzer, Inc. v. N. L. R. B.,144 F. (2d) 520(App. D. C.). CRADDOCK-TERRY SHOE CORPORATION171vacation pay policy the day before the election.The Company offered no suchexplanation.In view of this fact and the Company's insistence that Dunkumand Mrs. Sears received their vacation check before they voted in the election,the undersigned finds that the Company paid its employees their vacation paythe day before the election instead of on July 2 for the purpose of influencingtheir vote in the election!C. TheRe-employmentof Ernest J. SearsErnest J.Searswas first employed by the Company in July 1947 as a pullovermachine operator and was discharged from that position in February 1948.Although the settlement agreement of May 26, 1948 provided that Sears wouldbe reinstated to his former or a substantially equivalent position, the Companyand the Union contemporaneously agreed that if no opening was available in hisformer position, Sears would be temporarily employed in another position payingcomparable wages untilan openingbecame available.On June 21, 1948, Searswas re-employedas a lastcleaner at the same rate of pay he was receiving atthe time of his discharge.At that time the Company's operations were slackand the plant was operating on a part-timebasis, andSuperintendent Allen toldSearsthat his assignment to the job of last cleaner was temporary until suchtime as an openingbecame available in hisformerposition.Aftersomeprotest,Sears agreed to accept work as a last cleaner until work increased "if it wouldmakeeverything run smoother."Although on several subsequent occasionsSearsrequested reinstatement to his former position, he never was reinstated tothe job of pullovermachineoperator.Since the job of last cleaner does not have the same opportunity for advance-ment as the job of pullover machine operator10andin view of the less agreeableworking conditions of the last cleaner's job, as set forth below, the undersignedfindsthat the last cleaner's job is not the substantial equivalent of Sears' formerposition.However, in view of the agreement that Sears might be temporarilyassignedto other work, the undersigned finds that the assignment of Sears to the lastcleaner's job for the period between June 21 and July 1, did not constitute abreach of the settlement agreement upon which the election was based uSimilarly, the record does not support the Union's allegation that Sears "wasisolated in the cellar . . . [and] assigned to one of the dirtiest jobs there .. .to turn the voters against the Union."The Company regularlyuses its basementas a place of work and the basement of the plant houses the factory office andstock room as well as a number of production workers. Although the work of*Although the Issue of the Company's method of vacation pay was not raised in theUnion's Objections, the issue was raised in the Regional Director's Report on Objections,which was served on the Company over two months prior to the hearing. At the hearing,the Company objected that since the issue was notraisedin the Union's Objections it couldnot be litigated in the present proceeding.The undersigned finds this contention of theCompany to be without merit.Matter of The Fisher Chair Co., 71N. L. R. B. 806 n. 1, seealsoMatter of General Motors Corp.,46 N. L.R. B. 574,583, n.18;Matter of RelianceMfg.Co., 67 N. L. R. B. 515, 519 n. 3.10 The undersigned credits Sears' undenied testimony that as a pullover machine oper-ator, his wages would increase as he gained additional experience until he was earningbetween $1.00 and $1.05 per hour, whereas his earnings as a last cleaner were permanentlyfixed at 961/2 cents per hour.11Whether the Company's subsequent conduct in refusing to reinstate Sears to his formerposition after the election, when the amount of available work increased,constituted abreach of the settlement agreement is outside the issues of this proceeding. 172DECISIONS OF NATIONALLABOR RELATIONS BOARDremoving dirt and dust from lasts by its very nature is a "dirtier job" than Sears'former position of machine operator, nothing in the record indicates that thelast cleaner's job was oppressively dirty or was one of the dirtiest jobs in theplant.Similarly, although there are not many employees working in the cellaras there were on the third floor of the plant, where Sears formerly worked, aspreviously noted, other production employees worked in the plant basement andone worked in the immediate vicinity of Sears.Although Sears testified thatwhen he was re-employed, Superintendent Allen told him he did not want him"running through the plant" and that he assumed, without asking, that Allenintended that he should not leave his place of work in the basement to conversewith fellow employees during lunch hour, Sears' interpretation of Allen's in-structions so as to include lunch hour as well as work time activities does notappear reasonable and the undersigned cannot infer from Allen's instructions anintention that Sears should not leave the basement during non-working hours.Insofar as Allen's instructions pertained to working time, they are neither un-reasonable nor punitive.There is no evidence that the work of cleaning lasts was made moreonerousor disagreeable after Sears was assigned to it. Since all the objections that theUnion expressed to Sears' duties after he was reinstated are inherent in thenature of the job of last cleaner, and since, as previously found, under the termsof the settlement agreement, the Company was privileged to assign Sears to thatposition, the record does not support the inference that Sears was assignedonerous duties for the purpose of "turning voters against the Union."D. ConclusionsThe Company is clearly responsible for the acts and statements of its foremen,who admittedly have power to hire and discharge, or effectively recommend suchaction.The fact that the foremen acted contrary to instructions which hadnever been communicated to the employees and the fact that pursuant to theterms of the settlement agreement, the Company posted a notice stating that itwould comply with Section 8 (a) (1) and (3) of the Act, as amended, is im-material."The rumors that the plant would close down if the Union won the electionand that work would increase if it lost,are areasonably foreseeableconsequenceof the threats and promises of Foremen Vanderpool and Foster.Not only didthey correctly quote the threats and promises that Vanderpool and Foster werecurrently making, but they were attributed by the employees who circulatedthem to statements of Foreman Vanderpool and the record shows that in atleastone instance the employee who circulated the rumor that the plant wouldclose down, Arthur Barry, did so on the basis of Foreman Vanderpool's threatto him. In the light of these facts and the fact that when therumors werebrought to the attention of the Company's foremen,they failed to repudiate them,the rumorsthat circulated throughout the plant to the effect that the plantwould either close down or increase operations, depending on whether the Unionwon or lost the election, are attributable to the conduct of the Company's foremen.32Matter of The Murray Corp.,49 N.L.R. B. 1225;Matter of Wadesboro HosieryMills,72 N. L.It.B. 1064.Particularly is this so in view of the fact that on June 11, 1948, theUnion brought Vanderpool's activities to the Company's attention and the Company there-after failed to comply with the Union's request that it advise the employees that Vander-pool's threat that the plant would close down was false. CRADDOCK-TERRY SHOE CORPORATION173Although several of the Union's witnesses testified that their vote in the elec-tion was not influenced by the threats and promises of the foremen,as the Boardstated inMatter of The Pure Oil Co.,73 N. L.R. B. 1, 3:We do not...consider...that an examination of the subjective stateof mind of employees,exposed both before and after an election to employerconduct of a kind which tends to coerce employees...provides a propertest of fairness of an election .. .Moreover,nothing in the testimony of these Union witnesses that"they were im-pervious to the threats and promises of their foremen rebuts the inference thatthe foremen's threats and promises had their normal coercive effect when com-municated throughout the entire plant through the instrumentality of the plant-wide rumor discussed above.The undersigned finds that(1) the Company's use of the vacation pay as ameans of inducing employees to vote against the Union;(2) the threats andpromises contained in the Company's letters to the effect that it would affordits unorganized employees better wages, hours and working conditions than itwould afford the Union;(3) Foremen Vanderpool,Foster and Holmes'repeatedinterrogation of employees concerning their own and other employees' Unionsympathies and voting intentions;(4)Foreman Vanderpool's threat to dis-charge Green if he voted for the Union;(5)Foremen Vanderpool and Foster'sthreats that the plant would close down if the Union won the election;(6) Fore-man Vanderpool'spromises of additional work if the Union lost;and (7)Foreman Holmes'threat that the Company would never recognize the Union,accentuated as they were by the widespread rumors described above engendereda situation in which it was impossible to obtain a free expression of the em-ployees' desires in the election of July 1, 1948.RECOMMENDATIONThe Undersigned therefore recommends that the results of the election ofJuly 1, 1948,be set aside and that a new election be ordered by the Board.WILLIAM T.LrrrisDated December 16, 1948.